Per Curiam. This claim arises out of an incident that occurred on October 30,1978. Mayetta Edwards, wife of the deceased victim, Robert Edwards, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on October 30,1978, the victim was stabbed by an offender known to him. The victim stabbed the offender during an altercation concerning the victim’s attempt to purchase a controlled substance. The victim attempted to flee the scene of the stabbing but was chased by the offender, who stabbed the victim upon reaching him. The incident occurred on the street at One South Oakley, Chicago, Illinois. The victim was taken to Cook County Hospital where he expired on November 13, 1978. The offender was apprehended, prosecuted and convicted of voluntary manslaughter. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the victim’s death was substantially attributable to the fact that he had stabbed the offender during an altercation concerning the purchase of a controlled substance. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.